Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2021 has been entered.
 
Response to Arguments/Affidavit
Applicant's arguments filed 1/18/2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that Thielvoldt relates to a digital system, the examiner points out that, though some or even most of the disclosure of Thielvoldt relates to a digital system, Thielvoldt additionally discloses analog signal generation. Thielvoldt recites “the signal analyzer may use analog or digital means to transform the input data to an output stream.” 
Regarding the applicant’s argument that Thielvoldt is not enabling, the examiner points out that “during patent prosecution, an examiner is entitled to reject claims as anticipated by a prior art publication or patent without conducting an inquiry into whether or not that prior art reference is enabling. As long as an examiner makes a proper prima facie case of anticipation by giving adequate notice under § 132, the burden shifts to the applicant to submit rebuttal evidence of nonenablement” In re Antor Media Corp., 689 F.3d at 1289, 103 USPQ2d at 1559. The applicant has not provided evidence of non-enablement. The description of the digital embodiment of Thielvoldt may be more robust, but one of ordinary skill could through the Thielvoldt reference alone arrive at the invention of the rejected claims. However, this action introduces Ji which utilizes a strictly analog system to distribute a signal derived from an audio source to a group of display units.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Thielvoldt (US 20150047627 A1), hereinafter Thielvoldt or, in the alternative, under 35 U.S.C. 103 as obvious over Thielvoldt, in view of Ji (CN 202180025 U), hereinafter Ji.

Regarding claim 1, Thielvoldt discloses a system comprising: 
the signal analyzer might have several analog-output channels and vary the current to each valve directly. Alternatively, linear transducers could be employed between the signal analyzer and the valves” paragraph [0016] and “In some embodiments, the input stream may be an audio stream or may be based on or derived from an audio stream, which may include a musical input” paragraph [0033] Emphasis added); 
wherein the base unit controller circuit is analog and does not utilize any microprocessor or digital integrated circuits to generate the analog control signal (“the signal analyzer may use analog or digital means to transform the input data to an output stream” paragraph [0056]. An analog means would not utilize a microprocessor or digital integrated circuit);
a control wire connectable to the base unit to distribute the analog control signal (“a communication system or component 5” and “The computer may communicate via a communications channel 39 with the flame elements” and “a communication channel may be wired or wireless”); and 
a flame display unit electrically connectable to the control wire to receive the analog control signal (“burners 6 and 10”); 
the flame display unit including a combustible fuel source to generate an open flame (Figure 1, “fuel supply”); and 
the flame display unit including a proportional valve (“the variable gas valve may be a proportional solenoid valve (PV)”) to control flow of fuel from the fuel source so as to controllably vary a height of the open flame responsive to the analog control signal during operation of the flame display unit (“capture perceptual aspects of the music in the visual patterns of fire as it plays, the visual patterns including a variation in flame height among the one or more discrete flame elements”).

    PNG
    media_image1.png
    750
    546
    media_image1.png
    Greyscale

Thielvoldt’s disclosure is primarily directed to digital embodiments. The applicant questions that the Thielvoldt reference would enable one of ordinary skill in the art to produce an analog embodiment based on the “bare idea presented by Thielvoldt. While the examiner does not necessarily agree, Ji is here presented. Ji teaches:

wherein the base unit controller circuit is analog and does not utilize any microprocessor or digital integrated circuits to generate the analog control signal (Figure 1 and “a low-loss rectifier circuit, an amplifier circuit and a control circuit with multiple analog voltage outputs” paragraph [0007]);
a control wire connectable to the base unit to distribute the analog control signal (The wire which 3 branches from); and
a display unit electrically connectable to the control wire to receive the analog control signal (“The output of this circuit is connected to the analog input of the inverter 5 through a resistor R15, and the output of the inverter is connected to the submersible pump 6. The control circuit of this analog voltage output plays the effect of the submersible pump dancing according to the normal melody of the music” paragraph [0018]).

    PNG
    media_image2.png
    885
    539
    media_image2.png
    Greyscale


One would have been motivated to include the analog control elements because Ji states that in traditional music responsive displays “The investment is also very large, it is necessary to use a computer to analyze the music spectrum, so it is necessary to edit the control software; therefore, the production cost is high, and such a high investment limits whether people who want to build a musical fountain” (paragraph [0004]) and of the proposed system “The beneficial effects of the utility model are: simple structure, low cost, convenient installation and debugging operation” (paragraph [0012]). Therefore, including the all analog control taught by Ji will simplify installation and reduce cost in the system of Thielvoldt.

Regarding claim 2, Thielvoldt, as modified by Ji, discloses the system of claim 1 wherein: 
the flame display unit includes a flame control circuit arranged to receive the analog control signal and generate an analog valve position signal (“An output pin of the microcontroller 33 is connected to the base of transistor 57. The emitter of transistor 57 is grounded at 61, and the collector is connected to one end of the solenoid coil 60 through a low-pass filter comprised of resistor 58 and capacitor 59” paragraph [0062]); and 
the flame control circuit is coupled to utilize the analog valve position signal to control electrical current in the proportional valve during operation, thereby producing an active flame show responsive to the audio input signal (“Preferably, the systems in each flame element may be operated by a digital microcontroller which can send analog control signals to the variable valve” paragraph [0010]).

Regarding claim 3, Thielvoldt, as modified by Ji, discloses the system of claim 2 wherein: 
the flame control circuit is arranged to present an impedance (via elements 58 and/or 59) to the control wire while receiving the analog control signal, the impedance selected so as to enable operation of plural flame display units coupled to the control wire to provide multiple open flames varying synchronously during operation, all responsive to the analog control signal (“The computer may 

Regarding claim 4, Thielvoldt, as modified by Ji, discloses the system of claim 3 wherein the flame display unit further includes: 
an ignitor to ignite the combustible fuel, wherein the ignitor may be activated by an ignition output signal of the flame control circuit (“igniter 53” paragraph [0063]); and 
a flame detection element arranged to detect presence of the open flame (“Flame detection may be achieved by applying the available high-voltage at capacitor 44 across the sparking terminals 63, 64 of the igniter without triggering the SCR 49. When a flame is present in the gap between sparking terminals 63, 64, the voltage on terminal 63 can create a current from 63 to 64, which can be detected by microcontroller 33” paragraph [0061]).

Regarding claim 5, Thielvoldt, as modified by Ji, discloses the system of claim 3 wherein the control wire includes at least a first conductor to carry the analog control signal (“a communication channel may be wired or wireless” paragraph [0038]), and a second conductor to supply power to the flame display unit (“the computer may process audio data and send a stream of instructions to a bank of flame elements, which may be connected to each other in series (or in any other arrangement) and to a power supply” paragraph [0095]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thielvoldt, in view of Ji, and further in view of Nelson (US 4242078 A), hereinafter Nelson.

Regarding claim 6, Thielvoldt, as modified by Ji, discloses the system of claim 3. 



However, Nelson teaches wherein the flame display unit further includes a rechargeable battery to power the flame control circuit (“another object of the present invention is to provide a centralized automatic ignition control system for gas and oil burners that utilizes a nominal 12 volt DC power source which for practical purposes may constitute a rechargeable battery connected to a conventional source of power so that the battery is maintained at full charge and may be operated as a backup power supply should the conventional commercial power supply fail” column 3, line 8).

In view of Nelson’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein the flame display unit further includes a rechargeable battery to power the flame control circuit as is taught in Nelson, in the system disclosed by Thielvoldt.
One would have been motivated to include wherein the flame display unit further includes a rechargeable battery to power the flame control circuit because Nelson states a rechargeable battery “may be operated as a backup power supply should the conventional commercial power supply fail.” Therefore, including a rechargeable battery will reduce failure.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thielvoldt, in view of Ji, and further in view of Kaplan (US 20100075264 A1), hereinafter Kaplan.

Regarding claim 8, Thielvoldt, as modified by Ji, discloses the system of claim 3 wherein the flame control circuit includes a power semiconductor device coupled to the proportional valve to control valve current responsive to the analog control signal (“transistor 57” paragraph [0062]).

Thielvoldt, as modified by Ji, does not disclose wherein the semiconductor is a MOSFET.



	Thielvoldt discloses everything except for the type of claimed transistor. Kaplan teaches the claimed type of transistor. The substitution of one known element (The transistor of Thielvoldt [BJT]) for another (The transistor of Kaplan) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the MOSFET taught in Kaplan would have yielded predictable results, namely, a means for controlling a gas valve (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Allowable Subject Matter
Claims 7, 9, and 14-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762